Citation Nr: 1631976	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 29, 2012, for the payment of nonservice-connected disability pension benefits.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher

INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 determination issued by the Philadelphia, Pennsylvania, Department of Veterans Affairs Regional Office (RO) and Insurance Center (IC).  Jurisdiction of this case now resides with the St. Petersburg, Florida, RO. 

In May 2016, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims processing systems.


FINDINGS OF FACT

1.  An April 2000 rating decision awarded entitlement to nonservice-connected pension benefits, with eligibility for payment pending until income and net worth information was submitted.  
 
2.  In May 2000, payment of nonservice-connected pension benefits was denied because the Veteran's income was found to exceed the maximum annual pension rate (MAPR); the Veteran did not appeal this determination.

3.  In April 2001, payment of nonservice-connected pension benefits was denied because the Veteran's income was found to exceed MAPR; the Veteran did not appeal this determination.
 
4.  No correspondence regarding a change in the Veteran's marital status, income, and/or net worth was received until May 29, 2012.

CONCLUSION OF LAW

The criteria for an effective date for the payment of nonservice-connected disability pension benefits prior to May 29, 2012, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.31, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In this case, as will be more fully discussed below, VA received the Veteran's claim for the payment of pension benefits in May 2012.  See VVA.  In August 2012, the benefit sought was granted.  See VVA.  The Veteran subsequently disagreed with the effective date of the payments.  See VVA.  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements such as the effective date of an award.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.

Regarding VA's duty to assist, discussion of the Veteran's May 2016 hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue as listed above was identified at the hearing.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records.  VA's duty to assist has been met.

In September 1995, VA received the Veteran's Application for Compensation or Pension, in which he sought entitlement to nonservice-connected person benefits.  See VBMS.  The claim was granted in an April 2000 rating decision, and the effective date for pension benefits was established as October 28, 1998.  See VBMS.  In a May 2000 letter, VA requested additional information from the Veteran to verify pension eligibility.  See VBMS.  After the Veteran provided this information, May 2000 and April 2001 RO determinations denied payment of nonservice-connected pension benefits because the Veteran's countable family income for VA purposes, including income from the Veteran and his wife, exceeded the MAPR.  The Veteran did not appeal these determinations.  

A May 29, 2012, Report of General Information shows that the Veteran intended to file for VA pension.  He reported that he was single with no dependent children.  See VVA.  After the receipt of additional income information, the ROIC issued an August 2012 determination which awarded the payment of nonservice-connected disability pension benefits, effective May 29, 2012, the date which the Veteran's new claim and notice of divorce was received.  See VVA.  The Veteran appealed, requesting an effective date of October 13, 1998, the date of his initial eligibility for nonservice-connected disability pension.  See VVA.  During the May 2016 Board hearing, the Veteran requested an earlier effective date of December 20, 2001, the date he was divorced from his wife.  See VBMS.

Generally, the effective date of an evaluation and award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In claims for pension benefits received on or after October 1, 1984, the effective date of an award of disability pension is the date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).

The Veteran maintains that he notified VA prior to May 2012 of his divorce and the resulting change in his income.  Specifically, the Veteran's wife (who he remarried in 2016) testified that the Veteran provided VA with his earnings annually on VA Form 10-10EZR.  She and the Veteran also informed VA in person (Miami VA Hospital) of their divorce in March 2002.  See May 2016 hearing transcript, page 8, in VBMS.  However, the evidence does not support this assertion.  The Board notes that VA Form 10-10EZR is a Health Benefits Renewal Form, used to determine the ability to pay copayments for medical care and the priority level for enrollment in the VA health care system.  See August 2011 MAP-D Development Letter in VBMS.  The Veteran was requested to complete this form in August 2011.  However, there is no record of any completed forms received from the Veteran, or any notification from him of a change of income after April 2001, until the May 29, 2012, Report of Contact.  Even if the Veteran and his wife did submit these forms yearly, as they asserted at the Board hearing, this was a form submitted to the Miami Medical Center to address the payment of copayments, and not to determine eligibility for pension payments.  

The law clearly establishes that the payment of monetary benefits shall be effective the date of receipt of the claim or the date entitlement arose, whichever is later.  Here, while the Veteran may have been entitled to pension payments based on his income as early as December 2001, the fact remains that a claim for such benefits was not received prior to May 29, 2012.

Therefore, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than May 29, 2012, for the payment of nonservice-connected disability pension benefits.  


ORDER

An effective date prior to May 29, 2012, for the payment of nonservice-connected disability pension benefits is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


